Citation Nr: 1241202	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bronchitis. 

2.  Entitlement to a compensable rating for a scar, residuals of a shell fragment wound to the left leg.  

3.  Entitlement to a compensable rating for a scar, residuals of a shell fragment wound to the back, prior to January 3, 2011.  

4.  Entitlement to a rating in excess of 10 percent for a scar, residuals of a shell fragment wound to the back, after January 3, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2010 decision the Board remanded this matter for further development.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (CAVC) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Veteran asserted in a signed statement received in December 2010 that his bronchitis disability was hindering his ability to work and that he could not hold a job.  In this appeal, however, the Board finds that Rice is not applicable.  While a TDIU could be considered part and parcel of a higher rating claim, during the pendency of this appeal the Veteran twice had a separate claim for TDIU denied, in December 2006 and in February 2010, and never appealed those denials.  The last prior decision denying a TDIU is a final decision and, under the conditions of this appeal, a remand to once again consider entitlement to a TDIU is precluded.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's chronic bronchitis was manifested by Forced Expiratory Volume (FEV)-1 of 56 to 70 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) of 56 to 65 percent predicted.  

2.  The evidence of record does not show that the Veteran's scar, residuals of shell fragment wound of the left thigh, was manifested by a scar [ that was deep, unstable, painful on examination, or caused a limitation of function]; there are no service-connected residuals of a shell fragment wound to Muscle Group XIV (thigh muscles).  

3.  The evidence dated prior to January 3, 2011, does not show that the Veteran's scar, residuals of shell fragment wound to the back, was manifested by a scar that was deep, unstable, painful on examination, or caused a limitation of function; there are no service-connected residuals of a shell fragment wound to Muscle Group XX (sacrospinalis).  

4.  the evidence dated from January 3, 2011, does not show that the Veteran's scar on the back is manifested by a scar covering an area exceeding 12 square inches or that the scar is deep or causes limited motion; there is also no evidence of any abnormal muscle ... there are no service-connected residuals of a shell fragment wound to Muscle Group XX (sacrospinalis).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.96, 4.97, Diagnostic Code 6600 (2012).  

2.  The criteria for a compensable disability rating for a scar, residual of a shell fragment wound to the left thigh, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 7801-7805 (xxxx), 4.73, Diagnostic Code 5314 (2012).  

3.  The criteria for a compensable disability rating prior to January 3, 2011, 

4.  The criteria for a rating in excess of 10 percent from January 3, 2011, for scar, residuals of a shell fragment wound to the back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 7801-7805; 4.73, Diagnostic Code 5320 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The Veteran was notified via a letter dated in October 2005 of the criteria for establishing service connection for bronchitis, and his and VA's respective duties for obtaining evidence.  The Veteran was granted service connection for his bronchitis disorder and assigned an initial disability rating and effective date in the June 2006 rating decision now on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in September 2006 and October 2010.  In addition, since the higher initial rating claim for a bronchitis disorder is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  

The Veteran was notified via a letter dated in October 2010 of the criteria for establishing higher ratings for his residuals scars from shell fragment wounds, and his and VA's respective duties for obtaining evidence.  This VCAA notice was provided after the initial unfavorable AOJ decision in June 2006.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letter was provided to the Veteran, the claims on appeal were readjudicated in a September 2011 SSOC.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the correspondence sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the veteran's employment.  However, the October 2010 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected scars.  In any event, the Federal Circuit recently vacated the previous decision of the Veterans Claims Court in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

VA also has a duty to assist a veteran in the development of his claim.  As a result of the Board's August 2010 remand, the RO scheduled a VA respiratory examination in January 2011.  The Board is aware of a potential Stegall violation.  While the Board had requested that, if possible, the VA examiner comment on the severity of the Veteran's respiratory disability at the time of his 2006 examinations, the January 2011 VA examiner did not do so.  Information in the claims file indicates those in charge of ordering the examination thought such comment was related to the PFT done in 2006 and that a comment was not necessary because a current PFT had been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant as a matter of law the right to compliance with remand directives).  

However, as discussed below, his claim for a higher rating for bronchitis must be denied based on the most recent medical evidence.  There is, therefore, no need to remand for compliance with the Board's August 2010 directive when doing so would not change the outcome of the eventual decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Likewise, the Board notes that after its August 2010 remand, the Veteran indicated in a December 2010 statement that he had been denied disability benefits from the Social Security Administration (SSA).  While VA has not sought to obtain any medical records from SSA related to that denial, cite Golz, the Board finds a further remand to attempt to obtain such records for this appeal is not necessary.  The Veteran did not say when he applied for or was denied SSA benefits.  Further, in its remand of August 2010 the Board had the RO/AMC obtain current examinations of the disabilities now on appeal.  Therefore, the Board finds that VA has the most current medical evidence available with which to rate the Veteran's bronchitis and residuals scars from his shell fragment wounds.  

Otherwise, the duty to assist has been fulfilled as private and VA medical records relevant to these claims have been requested or obtained, the Veteran failed to appear for the Travel Board hearing he had requested, and the Veteran has been provided with recent VA examinations of his higher rating claims for bronchitis and his residual scars related to shell fragment wounds.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved as is the case with the Veteran's bronchitis claim), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

However, where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected scars, residuals of shell fragment wounds to the left thigh and back, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms -not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Bronchitis

In his claim for service connection for bronchitis, the Veteran complained of persistent cough and wheezing, chest problems, and coughing.  In the June 2006 rating action under appeal, the RO granted service connection for bronchitis and awarded a 10 percent disability rating, effective September 1, 2005.  In his July 2006 Notice of Disagreement and subsequent submissions, the Veteran stated that his symptoms, such as a nagging cough, were getting worse.  

The Veteran's disability is rated under the provisions of Diagnostic Code 6600, which provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, are rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling.  38 C.F.R. § 4.97.  

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

A September 2005 VA medical record noted that the Veteran's lungs were clear to auscultation bilaterally without wheezes, rales or rhonchi.  

A February 2006 chest X-ray study conducted at VA showed that pulmonary vessels and pleural surfaces were unremarkable.  

A March 2006 private pulmonary function test (PFT) showed FEV-1 was 66 percent of predicted value pre-bronchodilator and 79 percent of predicted value post-bronchodilator; and FEV-1/FVC was 72 percent pre-bronchodilator and 74 percent post-bronchodilator.  Interpretation of the spirometry suggested a mild restrictive ventilator impairment.  

A March 2006 VA PFT later that month revealed these same readings.  

The Veteran underwent a VA examination in March 2006.  The Veteran complained of chronic dyspnea and a chronic cough with significant wheezing on exertion.  He denied any chest pressure, but he had chest pains.  Cardiac stress tests at VA were essentially negative.  He denied any hemoptysis or productive sputum, other than tan-colored sputum.  He was being treated for obstructive sleep apnea and used a CPAP machine for therapy.  A chest X-ray revealed no acute findings.  Diagnosis was chronic bronchitis with pulmonary function testing suggesting mild chronic obstructive pulmonary disease (COPD).  

The Veteran underwent a VA examination in May 2006.  The Veteran complained of chronic dyspnea and a chronic cough with clear white discharge.  He said that he could walk a fourth of a mile before becoming short of breath with chest pressure.  Previous stress test and cardiac catheterization showed normal heart function.  He denied other pulmonary abnormalities but for a history of obstructive sleep apnea.  On examination, chest was clear to auscultation.  Diagnosis was chronic bronchitis with symptoms of wheezing, coughing and shortness of breath with the PFT revealing a coinciding COPD.  The examiner noted that the Veteran's respiratory symptoms appeared to be worsening with a worsening productive cough and continued shortness of breath.  

The VA examiners in March 2006 and May 2006 apparently used the incomplete results of a March 2006 PFT that did not include any measurements for the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  A May 2006 note from a VA registered respiratory therapist noted that VA had attempted to obtain DLCO findings for the Veteran, but had been unable to do so because he weighed 388 pounds and there was a weight restriction set at 300 pounds. 

VA regulations provide that if the DLCO (SB) test is not of record, then the Veteran should be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Here, neither the March 2006 nor the May 2006 VA examiner explained the missing measurement, whether the Veteran should be evaluated under alternative criteria, or why the test would not be useful or valid in the Veteran's case.  

Because the appropriate PFT was not preformed to fully evaluate the severity of the Veteran's service-connected bronchitis in this case, this claim was remanded for an examination in compliance with VA regulations in August 2010.  The Board noted in its remand that both the Veteran and the May 2006 VA examiner contended that the Veteran's symptoms appeared to be worsening.  

An April 2006 private medical record noted that the Veteran had a PFT done which diagnosed COPD and that he complained of dypsnea on exertion and a cough.  

In his February 2007 VA Form 9, Substantive Appeal, the Veteran stated that his breathing and cough were getting worse and that he was told he had early stages of COPD.  

A September 2007 VA medical record indicated that a private doctor started the Veteran on use of an inhaler and that a VA doctor prescribed Combivent and a steroid inhalder.

Other VA and private medical records show treatment for the Veteran's respiratory complaints.  

A March 2008 private medical record noted a diagnostic impression of acute bronchitis.  

A December 2008 VA medical record noted the Veteran complained of worsening shortness of breath on exertion.  

A June 2009 VA primary care note showed that the Veteran's lungs were clear to auscultation bilaterally and that he was free of symptoms of chronic bronchitis.  

In a June 2009 signed statement, the Veteran claimed that his cough was getting worse, even with medication, and that he got very short of breath very quickly.  He stated that he was not able to help with normal household tasks, such as taking out the garbage, washing dishes, and intimacy with his wife.  

An August 2009 VA medical record noted respiratory symptoms before a scheduled colonoscopy and a pre-operative diagnosis of COPD.  The Veteran denied asthma, tuberculosis, and a recent upper respiratory infection.  It was noted that he had a history of COPD/emphysema and used multiple inhalers on a daily basis which helped his symptoms and that he had a productive cough of whitish sputum.  He was able to walk 40 to 50 steps and had limited physical activity due to COPD and degenerative joint disease.  An August 2009 chest X-ray study revealed no significant change since 2006 and that there was no evidence for an acute cardiopulmonary process.  A PFT showed a pre-bronchodilator FVC of 75 percent of predicted value; a pre-bronchodilator FEV1 of 65 percent of predicted value; and a pre-bronchodilator FEF of 45 percent of predicted value.  (This PFT is not suitable for rating purposes because it does not include the measurements required under Diagnostic Code 6600 and there is no explanation why post-bronchodilator results, which are required for rating this disability, could not be undertaken.  See 38 C.F.R. § 4.96(d)(4) (2012)).  

A March 2010 VA medical record noted the Veteran had a positive history for dyspnea, asthma or wheezing and that he denied pneumonia or a history of tuberculosis.  On examination, the lungs were clear to auscultation bilaterally without rales, rhonchi or wheezes.  

An August 2010 patient assessment noted that the Veteran had chronic bronchitis, quit smoking in 2003, had a moderate cough, did not use home oxygen, and had clear breath sounds.  

July 2010 and September 2010 VA medical records noted, in a general medicine review, that the Veteran denied a chronic or frequent cough, dyspnea, asthma or wheezing.  On examination, the lungs were clear to auscultation bilaterally without rales, rhonchi or wheezes.  

In a December 2010 signed statement, the Veteran indicated that his breathing had become more labored and that it was difficult for him to walk to the mailbox.  He revealed that he was not able to walk in the grocery store with his wife, but had to ride in an electrical cart.  

The Veteran underwent a VA respiratory examination in January 2011.  The Veteran complained of a chronic daily purulent or mucopurulent productive cough that increased in cold weather, wheezing daily and occasionally at night, dyspnea at rest, and sleep apnea.  There was no history of hospitalizations, surgery, respiratory system trauma, swelling, respiratory failure, cor pulmonale, pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, pulmonary embolism, or pleurisy.  The Veteran no longer smoked.  Current treatment for bronchitis consisted of a daily inhaled bronchodilator and a daily inhaled anti-inflammatory.  He took antibiotics twice a year and also used a CPAP machine for his sleep apnea every night.  

On examination, there was no evidence of abnormal breath sounds.  The Veteran was 70 inches tall, weighed 393 pounds, and had a respiratory rate of 18.  An August 2010 chest X-ray study showed no acute intrathoracic abnormality.  A November 2010 PFT showed FEV-1 was 73 percent of predicted value pre-bronchodilator and 75 percent of predicted value post-bronchodilator; FEV-1/FVC was 67 percent pre-bronchodilator and 72 percent post-bronchodilator; and DLCO was 89 percent of predicted value.  Spirometry revealed a moderate obstructive ventilator impairment.  

Diagnoses were chronic bronchitis and a moderate obstructive lung disease secondary to chronic bronchitis.  Dyspnea with exertion was noted as an occupational effect of the chronic bronchitis.  The VA examiner also opined that the Veteran's sleep apnea was less likely as not secondary to his service-connected bronchitis.  She noted that medical literature did not support an association between bronchitis and obstructive sleep apnea and that the Veteran's severe obesity was the most significant risk factor for his sleep apnea.  

A May 2011 VA medical record noted an assessment of COPD rather than bronchitis when the Veteran was examined for his chronic problems.  

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for bronchitis is not warranted.  The November 2010 PFT utilized in the January 2011 VA respiratory examination did not yield results that met or approximate the criteria for a rating in excess of 10 percent pursuant to Diagnostic Code 6600.  Neither did the two incomplete PFTs undertaken in March 2006 which contained no DLCO(SB) result.  The competent PFT results of post-bronchodilator findings for the period of appeal, as required by VA regulations, did not show FEV-1 of 56 to 70 percent predicted after use of a bronchodilator, or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted, so as to warrant a 30 percent rating under DC 6600.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

Rating under alternative diagnostic codes, such as Diagnostic Code 6604 for COPD, does not avail the Veteran because the rating criteria for COPD corresponds exactly to the rating criteria used for chronic bronchitis.

The Board acknowledges the Veteran's assertion that his bronchitis is more severe than the current initial rating.  Specifically, the Veteran has reported interference with his sleep and increased coughing and wheezing.  The Veteran, as a lay person, is competent to provide such evidence of how his bronchitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms are encompassed by the assigned 10 percent rating, and the evidence does not otherwise show that the Veteran is entitled to a rating in excess of 10 percent for his chronic bronchitis.  

In sum, the Board finds that the 10 percent initial disability rating is appropriate in this case.  A staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bronchitis manifested symptoms meriting a disability rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 10 percent for chronic bronchitis is denied.

Scars

The Veteran has essentially claimed that the current ratings for his service-connected scars, residuals of shell fragment wounds to the left leg and back, 
do not take into account all of the manifestations of his disabilities.  For example, he has reported that he still has metal inside his back, which resulted from the shell fragment injury.  According to the Veteran, this aspect of his disability has not been properly addressed by the currently assigned disability ratings for scars.  

The record reflects that the Veteran was granted service connection for scars, residuals of shell fragment wound, back and left leg, by way of a September 1970 rating decision.  The Veteran's disability was evaluated under Diagnostic Code 7805, which directs that the evaluation be based upon limitation of function of the affected part, and he was granted a noncompensable disability rating.  The Veteran filed his claim for an increased rating in September 2005.  In the June 2006 rating decision now on appeal the Veteran's claim was denied and he filed a Notice of Disagreement in July 2006 contending that he was treated for numbness in his legs while in service, had shrapnel in his back from a service wound, and present day back pain.  During the course of this appeal, a September 2011 rating decision increased the Veteran's disability rating for scar, residuals of shell fragment wound of the back to 10 percent, effective January 3, 2011, the date of his last VA examination.  

As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.  

Under the former skin regulations scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars:  area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).  Limitation of the left thigh can be separately evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255, and limitation of the back can be separately evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

In addition, injuries to left thigh muscles are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 (Muscle Group XXIV) and injuries to the spinal muscles are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5320 (Muscle Group XX).  

Historically, the Veteran suffered a shrapnel injury to the back in January 1969 and to the left thigh in April 1969 while in service in Vietnam.  According to service treatment records and the January 2011 VA examination, these wounds were not through and through injuries and there was no associated bone, nerve, vascular or tendon injuries.  A January 1969 service treatment record noted that the Veteran believed the shrapnel in his back was approximately one-half inch from his spine.  An April 1969 record noted the uneventful healing of the left thigh wound.  The Veteran's May 1979 discharge examination noted a two-inch scar on the left upper leg and a one and one-half inch scar of the left side of the bottom of the spine and that both of these scars had healed.  

August 2005 and October 2005 VA dermatology clinic records noted the Veteran's recent excision of a malignant melanoma from the mid-back with no complaints of infection or drainage, but only itching.  

An October 2005 VA chest CT scan noted a punctuate metallic density in the subcutaneous tissues of the right anterior chest wall.  The interpreter noted an impression of a nonspecific 1 cm. subcutaneous nodule in the upper left back.  

A January 2006 VA medical record noted that an abnormal CAT scan of the chest was discussed with the Veteran.  This CAT scan apparently referred to a workup for melanoma found on his back.  

The Veteran underwent a VA scars examination in March 2006.  He denied any pain as a result of the scars from shell fragment wounds in service, but said that they were inflamed for many years but now appeared well healed.  He also denied any functional impairment due to the scars.  

On examination, one subtle hypopigmented scar was noted from the right distal thigh and measured 2 cm. by 1 mm.  A puckered scar measuring 1 cm. by 0.5 cm. was found at the right mid-back.  There was no pain upon palpation of either scar.  Neither was hypertrophic and there was no ulceration, scaling, or edema.  The scar on the back, however, appeared to be adherent to underlying tissue.  Each of these scars was diagnosed as secondary to the Veteran's shrapnel injuries.  

In its August 2010 remand, the Board observed that the VA examination for the Veteran's scars in March 2006 was plainly inadequate as the examiner noted a scar to the right thigh but made no reference as to any scar on the left leg.  Therefore, the Board remanded the issue for a contemporaneous and appropriate VA examination of his scars to his back and to his left leg.  

An October 2010 X-ray study of the lumbar spine revealed there was no shrapnel in the lumbar area, but a tiny radio opaque foreign boy was present in the left upper abdomen or retroperitoneum.  

In a December 2010 signed statement, the Veteran indicated that as to his shell fragment wounds he was having back and hip pains.  He also noted that he underwent exploratory surgery on his abdomen in service, but the shell fragments were left in his body.  

The Veteran underwent a VA scars examination in January 2011.  He complained of occasional pain over the left leg muscle area near his scar twice a year for two to three minutes.  It was noted that his service discharge examination of May 1970 noted a 2-inch scar on the left upper leg.  Examination showed this scar, from a shrapnel fragmentation wound, was on the lateral aspect of the left thigh and 6 cm. superior to the knee.  There was no skin breakdown over the scar and the Veteran reported no pain.  The linear scar had a maximum width of 0.8 cm. and maximum length of 5 cm.  The examiner noted that the scar was superficial, had no inflammation, no edema, no keloid formation, and no disabling effects.  Diagnosis was shrapnel scar to the left thigh.  

The VA examiner noted there was no documentation of any muscle injury with the shrapnel injury to the left leg and no muscle involvement or condition with this scar.  Examination revealed normal muscles in the left thigh with no significant effects on daily activities.  

During this VA scars examination in January 2011, the Veteran also complained of occasional pain over the muscle area near his left lower back scar 6 to 8 times per month.  It was noted that his service discharge examination of May 1970 recorded a 1-inch scar on the left side of the bottom of the spinal muscles.  Examination showed this scar, from a shrapnel fragmentation wound, was inferior to a larger scar from a melanoma excision over the lumbar area and had now shifted to the right due to his wide excision from the melanoma procedure and was just to the right of the lumbar muscles in the lower spine.  There was no skin breakdown over the scar, but the Veteran reported pain.  The linear scar had a maximum width of 0.4 cm. and maximum length of 2 cm.  The examiner noted that the scar was superficial, had no inflammation, no edema, no keloid formation, and no disabling effects.  Diagnosis was shrapnel scar over the lower lumbar muscles.  

The VA examiner noted there was no documentation of any muscle injury with the shrapnel injury to the left lower back muscle area and no muscle involvement or condition with this scar.  Examination revealed normal sacrospinalis muscles with no significant effects on daily activities.  

A March 2011 VA medical record noted a consultation in the pain clinic for pain in the back and hip as well as other locations.  

Based on the evidence of record, the Board finds that the evidence does not support a compensable disability rating for the scar, residuals of a shell fragment wound to the left thigh.  As reflected in both the March 2006 and January 2011 VA examination reports, the Veteran's scar disability has been manifested by a superficial scar that is not painful on examination.  As noted above, superficial scars that are not painful on examination, do not cause limited motion, and cover an area less than 6 square inches or 39 sq. cm. are not compensable under Diagnostic Codes 7801 to 7805.  38 C.F.R. § 4.118.  

The Board acknowledges that higher ratings are potentially assignable under Diagnostic Code 7805, which directs that scars are to be rated on a limitation of function of the affected part, in this case the left thigh.  See Diagnostic Code 7805.  However, there is no evidence in the record with which to find that the Veteran's left hip is ankylosed or the left thigh has limited range of motion or that the femur is impaired.  Therefore a separate rating under Diagnostic Codes 5250 to 5256 for evaluating the left thigh or hip pursuant to Diagnostic Code 7805 for limitation of motion or function is not available.  The January 2011 VA examiner noted no other disabling effects but for a linear superficial scar.  In addition, the Board also notes that the Veteran is currently service-connected for peripheral neuropathy of the left lower extremity.  To rate such symptoms again for the associated shell fragment wound scar disability would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b); Esteban v. Brown, 6 Vet. App. 259 (1994).  

There is also no evidence that the Veteran's service-connected left thigh scar disability entails any injury to the muscles in his left thigh under the provisions of 38 C.F.R. § 4.56.  The Board's August 2010 remand instructed the examiner to determine whether this service-connected scar disability entailed any injury to the muscles.  According to the January 2011 VA examination, the Veteran had a normal muscle examination of the left thigh.  

Therefore, the Board finds that the Veteran is not entitled to a compensable rating for scars, residuals of a shell fragment wound to the left thigh.  The January 2011 VA examiner who considered other residuals of this shell fragment wound in service considered service treatment records, the discharge examination, and other records found in the claims file.  The examiner did not see anything, including limitation of motion or function of the left thigh or muscle disabilities of the left thigh, that supported a higher rating for residuals of a shell fragment wound to the left thigh.  The Board notes that there is nothing material that the VA examiner has not considered.  Thus, a higher rating for this claim is not available.  

Based on the evidence of record, the Board finds that the evidence does not support a compensable disability rating for the scar, residuals of a shell fragment wound to the back, for the period between the Veteran's claim for a higher rating in September 2005 and the January 2011 VA examination.  As reflected in the March 2006 VA examination report, the Veteran's scar disability of the back has been manifested by a 1 cm. by 0.5 cm. scar on the right mid-back that was not painful on examination and appeared to be adherent to underlying tissue.  This deep scar on the back and other than on the head, face, or neck did not cause limited motion or exceed an area of 6 square inches or 39 square centimeters.  Therefore, a compensable rating under the former Diagnostic Code 7801 is unavailable.  In addition, according to the March 2006 VA examiner, this scar was not superficial, or unstable, did not cause limited motion, and was not painful on examination so that compensable ratings under former Diagnostic Codes 7802, 7803, and 7804 are also not available.  38 C.F.R. § 4.118.  

The Board acknowledges that higher ratings are potentially assignable under Diagnostic Code 7805, which directs that scars are to be rated on a limitation of function of the affected part, in this case the back.  See Diagnostic Code 7805.  However, there is no evidence in the record from September 1, 2005 to January 2, 2011 with which to find that the Veteran's thoracolumbar spine has limited range of motion.  Therefore a separate rating under Diagnostic Codes 5235 to 5243 for evaluating the spine pursuant to Diagnostic Code 7805 for limitation of motion or function of the spine is not available.  There is also no evidence that the Veteran's service-connected scar disability entails any injury to the muscles in his back under the provisions of 38 C.F.R. § 4.56 before January 3, 2011.  According to the January 2011 VA examination, the Veteran had a normal muscle examination of the sacrospinalis.  

Therefore, the Board finds that the Veteran is not entitled to a compensable rating for scar, residuals of a shell fragment wound to the back, for the period from September 1, 2005 to January 2, 2011.  

In addition, the Board finds that the evidence of record does not support a rating in excess of 10 percent for scar, residuals of a shell fragment wound to the back, for the period from January 3, 2011.  As reflected in the January 2011 VA examination report, the Veteran's scar disability has been manifested by a superficial one-inch scar, now shifted to the right side of the spinal muscles, that is painful on examination with a maximum width of 0.4 cm. and a maximum length of 2 cm.  As noted above, superficial scars that are painful on examination are entitled to a 10 percent disability rating under the former Diagnostic Code 7804.  

A rating in excess of 20 percent for this scar, for the period from January 3, 2011, is not available on this appeal because the scar on the back, separate and distinct from the scar for the recent melanoma surgery, can no longer be considered a deep scar as it is no longer considered adherent to underlying tissue and it does not cover an area exceeding 12 square inches or 77 square centimeters.  Therefore, Diagnostic Code 7801 is inapplicable.  In addition, the 10 percent rating is the maximum rating available under Diagnostic Codes 7802, 7803, and 7804.  38 C.F.R. § 4.118.  

The Board acknowledges that higher ratings are potentially assignable under Diagnostic Code 7805, which directs that scars are to be rated on a limitation of function of the affected part, in this case the back.  See Diagnostic Code 7805.  However, there is no evidence in the record from January 3, 2011 with which to find that the Veteran's thoracolumbar spine has limited range of motion.  

Therefore a separate rating under Diagnostic Codes 5235 to 5243 for evaluating the spine pursuant to Diagnostic Code 7805 for limitation of motion or function of the spine is not available.  The January 2011 VA examiner noted no other disabling effects but for a linear superficial painful scar.  

There is also no evidence that the Veteran's service-connected scar disability, residual of a shell fragment wound to the back, entails any injury to the spinal muscles under the provisions of 38 C.F.R. § 4.56.  The Board's August 2010 remand instructed the VA examiner to determine whether this service-connected scar disability entailed any injury to the relevant muscles.  According to the January 2011 VA examination, the Veteran had a normal muscle examination of the spinal muscles.  

Therefore, a compensable rating for a scar, residuals of a shell fragment wound to the back, for the period from September 1, 2005 to January 2, 2011, is not warranted, but a 10 percent rating, but no higher, is warranted for the period from January 3, 2011.  

The Board has considered the Veteran's personal assertions in support of his claims.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, including pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his scar disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his scars, whether it is superficial or deep; whether stable or unstable; objective indications of pain on examination; measurement of the scar; and other assessments of the scar that require medical expertise in skin disabilities.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  

The Board has also considered whether additional staged ratings are appropriate in accordance with Hart.  In the present case, however, the evidence does not indicate that any additional staged ratings are warranted.  After reviewing all pertinent provisions, the Board can find no basis on which to assign disability ratings higher than what has been upheld herein.  

Conclusion of Increased Rating Claims

The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either the bronchitis disability or the scars as residuals of shell fragment wounds disabilities on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for his bronchitis or scar disabilities.  Further, there has been no showing from the record that the Veteran's bronchitis or left thigh and back scars could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of impairment, are addressed by these criteria.  Evaluation was based on them and applicable associated statutes, regulations, and caselaw.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities currently on appeal.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional bronchitis picture, or an exceptional left thigh scar picture, or an exceptional back scar picture.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 10 percent for bronchitis is denied.  

Entitlement to a compensable rating for a scar, residuals of a shell fragment wound to the left leg, is denied.  

Entitlement to a compensable rating for scar, residuals of a shell fragment wound to the back, for the period from September 1, 2005 to January 2, 2011, is denied.  

Entitlement to a rating in excess of 10 percent for a scar, residuals of a shell fragment wound to the back, for the period from January 3, 2011, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


